Citation Nr: 0841526	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  07-04 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to retroactive benefits for coursework at the 
University of Arizona, from August 1992 to May 1999, under 
the provisions of 38 U.S.C.A. Chapter 35.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1951 to March 
1955, and from May 1955, to January 1972, and died in March 
1986.  The appellant is the veteran's child.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from the Department of Veterans Affairs (VA) Regional Office 
and Educational Center in Muskogee, Oklahoma (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The appellant, the deceased veteran's daughter, claims 
entitlement to educational benefits under the provisions of 
38 U.S.C.A. Chapter 35.  Specifically, she asserts that 
tuition for her educational coursework at the University of 
Arizona from August 1992 to May 1999 should be reimbursed 
retroactively, based on the February 2005 grant of service 
connection for the cause of her veteran parent's death.  

However, appellate adjudication of the appellant's claim 
cannot proceed at this time, as the record is incomplete.  
Although it is indicated that the RO made the determination 
in February 2005 that the veteran's death was service 
connected, the record contains neither a copy of that rating 
or administrative decision, nor a copy of the accompanying 
letter notifying the veteran's surviving spouse and/or the 
appellant of the grant of service connection for the cause of 
the veteran's death and the accompanying survivor benefits, 
to include those under the provisions of 38 U.S.C.A. Chapter 
35.  Because the disposition of the case turns on the 
existence and timing of that notice, adjudication of the case 
at this time would be premature.

Accordingly, the case is remanded for the following action:

The RO must obtain a copy of the February 
2005 rating or administrative decision 
granting service connection for the cause 
of the veteran's death, as well as a copy 
of the letter attached to same notifying 
the veteran's surviving spouse and/or the 
appellant of the grant of service 
connection.  The copies of these documents 
must be associated with the education 
folder.  If the RO is unable to obtain a 
copy of either or both of these documents, 
a memorandum as to same must be associated 
with the education folder.  Then, the 
education folder must be returned to the 
Board for appellate review.

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

